Citation Nr: 1756199	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  17-20 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to increased initial ratings for degenerative arthritis of the spine with lumbar spondylosis, currently rated as noncompensable prior to October 21, 2015, and as 20 percent disabling therefrom.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee, status-post osteotomy with asymptomatic surgical scars.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from July 2005 to February 2006, from January 2010 to June 2010, and from October 2011 to January 2012.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  This case is currently under the jurisdiction of the VA RO in Baltimore, Maryland.

As part of the current appeal, the RO issued a rating decision in February 2017 granting the Veteran entitlement to service connection for left knee instability associated with the service-connected degenerative joint disease of the left knee, and entitlement to service connection for radiculopathy of the bilateral lower extremities associated with the service-connected degenerative arthritis of the spine.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that these matters must be remanded for further development before a decision may be made on the merits.

Increased Ratings for the Service-Connected Lumbar Spine and Left Knee Disabilities

The Veteran was most recently provided a VA examination as to the service-connected lumbar spine and left knee disabilities in September 2016.  The report for that examination includes range-of-motion measurements for the Veteran's lumbar spine and left knee.  It also reflects that the Veteran showed evidence of pain on weight-bearing for both the lumbar spine and the left knee.  However, the examiner did not specify whether the range-of-motion measurements were taken on active motion or on passive motion, weight-bearing or nonweight-bearing.  In addition, the examiner did not indicate that he was unable to conduct active, passive, weight-bearing, and nonweight-bearing range-of-motion testing, or that such testing was not necessary or not possible.  Therefore, the examination report does not make clear the extent to which pain affects the Veteran's passive, active, weight-bearing, and nonweight-bearing motion.

The final sentence of 38 C.F.R. § 4.59 provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing . . . ."  Therefore, to be adequate for rating purposes, an examination of the joints must, whenever possible, include the results of the range-of-motion testing described in the final sentence of 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, the September 2016 VA examination report does not include results for active, passive, weight-bearing, and nonweight-bearing  range-of-motion testing or a statement to the effect that such testing was not possible or is unnecessary in this case.  Therefore, the September 2016 VA examination does not include all of the information needed to rate the Veteran's service-connected lumbar spine and left knee disabilities.

In addition, at the September 2016 VA examination, the Veteran indicated that she has flare-ups in her service-connected lumbar spine and left knee disabilities.  The examiner acknowledged those assertions, but indicated that he could not say without resorting to mere speculation whether pain, weakness, fatigability, or incoordination additionally limit the Veteran's functional ability during flare-ups.  As a rationale for that conclusion, the examiner stated that the Veteran's back was at baseline at the examination, and that he was "thus unable to opine a degree decrease in [range of motion] due to flares as only have baseline [range of motion] from today's exam."  In regard to the left knee, the examiner stated that the left knee was partially flared at the examination, and that he was "thus unable to opine a further decrease in [range of motion] due to flare as do not have baseline [range of motion] from today's exam."  VA regulations and guidelines anticipate that examiners will offer opinions as to additional functional loss during flare-ups based on estimates derived from information procured from relevant sources, including lay statements from the Veteran.  An examiner must do all that reasonably should be done to become informed before concluding that an opinion cannot be provided without resorting to speculation.  In this case, the examiner acknowledged that the Veteran was not experiencing a flare-up in the lumbar spine disability and only a partial flare-up in the left knee disability, but did not ascertain adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding the reported flare-ups by alternative means.  The examiner also did not state why it was not feasible to estimate the Veteran's additional functional loss during flare-ups based on the information that was obtained.  Therefore, the September 2016 VA examination does not include all of the information needed to determine whether a higher rating is warranted based on additional functional loss during flare-ups.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).

In view of above, the Board concludes that the September 2016 VA examination is not adequate for rating purposes, and the case must be remanded so that the Veteran may be provided another examination to assess the current nature and severity of her service-connected lumbar spine and left knee disabilities.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

TDIU

As to the Veteran's appeal for entitlement to a TDIU, the outcome of the increased rating issues that are remanded herein could have a significant impact on the TDIU appeal.  As such, the TDIU appeal is inextricably intertwined with those issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the Board finds that the appeals for increased ratings must be adjudicated by the AOJ prior to appellate consideration of entitlement to a TDIU.

The Board further observes that the Veteran did not meet the percentage requirements for entitlement to a TDIU for at least part of the appeal period.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, a TDIU may also be granted on an extra-schedular basis.  See 38 C.F.R. §4.16(b).  Therefore, on remand, if it is determined that the Veteran could secure or follow a substantially gainful occupation due to her service-connected disabilities during a period when she did not meet the percentage requirements set forth in 38 C.F.R. § 4.16(a), then the case should be referred to the Director of Compensation Service for consideration of entitlement to a TDIU on an extra-schedular basis.

Other Considerations

A February 2015 VA treatment note indicates that the Veteran was waiting for "federal (civilian) disability to kick in".  As such, the record indicates that the Veteran applied for and may have been awarded disability benefits from a Federal agency.  However, the record does not include sufficient information to identify and locate records relating to the Veteran's application for Federal disability benefits.  Therefore, on remand, the AOJ must also contact the Veteran to ascertain further information regarding her application for Federal disability benefits, to include the name of the Federal agency to which she applied and the approximate date of her application.  Thereafter, efforts should be made to obtain any relevant records so identified.  See 38 C.F.R. § 3.159(c)(2); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran to ascertain further information regarding her application for Federal disability benefits, to include the name of the Federal agency to which she applied and the approximate date of her application.  If the Veteran identifies any relevant, outstanding records that are in the custody of a Federal department or agency, then appropriate efforts should be made to obtain such records.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of her service-connected lumbar spine and left knee disabilities.  The examination should include all tests and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to those disabilities.  The record and a copy of this remand must be made available to the examiner.

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), and 38 C.F.R. § 4.59 (2017), the examiner should record the results of range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing for the thoracolumbar spine and left knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In recording the ranges of motion for the Veteran's thoracolumbar spine and left knee, the examiner should note whether upon repetitive motion there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.  The examiner should also indicate whether the Veteran experiences additional functional loss during flare-ups of the service-connected thoracolumbar spine and left knee disabilities.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use over time or during flare-ups in the service-connected thoracolumbar spine and left knee disabilities.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range-of-motion loss, if possible.  If the Veteran indicates that she is not currently experiencing a flare-up or is only partially flared at the time of the examination, the examiner should estimate any additional functional loss during flare-ups or on repeated use, if feasible.  If it is not feasible to determine, even by estimation, the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups without resorting to speculation, the examiner must provide an explanation for why this is so, to include a description of what information would be necessary for an estimation to be made.

The examiner should also conduct neurological testing to assess the current nature and severity of the Veteran's service-connected radiculopathy of the bilateral lower extremities, which is associated with the service-connected lumbar spine disability.

Finally, the examiner should comment on the functional impact of the Veteran's service-connected lumbar spine and left knee disabilities, to include a description of how the disabilities affect or likely affect her ability to perform work and work-like tasks.  For example, the examiner should indicate the extent to which the disabilities affect the Veteran's ability to sit, stand, and/or walk; lift and/or carry; and perform postural activities such as bending, kneeling, and crouching.  In so doing, the examiner should exercise his or her own medical judgement and base any opinions as to the Veteran's limitations on the nature and severity of the disabilities, as shown in the record and on examination.  If the Veteran offers her own description of her functional abilities, the examiner should state whether that description is consistent with the nature and severity of the disabilities, as shown in the record and on examination.

The examiner must provide a complete rationale for any opinion expressed.

3.  After completion of the above, readjudicate the appeal based on a review of the expanded record, including the evidence entered since the statement of the case.  In adjudicating the appeal for entitlement to a TDIU, consideration should be given to whether a TDIU may be granted on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), to include, if warranted, referral of the matter to the Director of the Compensation Service.  If any benefit sought remains denied, furnish the Veteran and her representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




